Citation Nr: 0831444	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  02-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for enucleation of the 
right eye, to include being due to or caused by the veteran's 
service-connected hepatitis.  

2.  Entitlement to service connection for the residuals of a 
right shoulder injury, to include being due to or caused by 
the veteran's service-connected hepatitis.  

3.  Entitlement to service connection for the residuals of a 
fractured left forearm, to include being due to or caused by 
the veteran's service-connected hepatitis.  

4.  Entitlement to service connection for the residuals of 
fractured facial bones, to include being due to or caused by 
the veteran's service-connected hepatitis.  

5.  Entitlement to service connection for the residuals of 
fractured ribs, to include being due to or caused by the 
veteran's service-connected hepatitis.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran served on active duty from June 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Paul, Minnesota.  The record indicates that the issues on 
appeal were:

1.  Entitlement to service connection for 
enucleation of the right eye.

2.  Entitlement to service connection for 
residuals of a right shoulder injury.

3.  Entitlement to service connection for 
residuals of a fractured left forearm, 
facial bones and ribs.

4.  Entitlement to a compensable rating 
for residuals of hepatitis.

5.  Entitlement to an effective date 
prior to May 19, 1999, for the grant of 
service connection for bilateral hearing 
loss.

6.  Entitlement to an effective date 
prior to May 19, 1999, for the grant of 
service connection for tinnitus.

7.  Entitlement to an effective date 
prior to September 23, 1999, for the 
grant of a 40 percent rating for 
residuals of a shell fragment wound to 
the left thigh.

8.  Entitlement to an effective date 
prior to September 23, 1999, for the 
separate grant of service connection for 
degenerative joint disease of the left 
knee.

9.  Whether there was clear and 
unmistakable error in a December 1948 
rating decision that reduced the 
veteran's rating for residuals of 
hepatitis from 30 percent to 
noncompensable effective March 1, 1949.

The Board subsequently issued a Decision/Remand; that action 
was dated May 2004.  In that action, the Board found that the 
rating decision of December 1948 did not contain clear and 
unmistakable error.  The remaining issues were remanded to 
the RO/AMC for the purpose of obtaining additional 
information and ensuring due process.  

The claim was subsequently returned to the Board and in 
October 2005, the Board issued a decision on the remaining 
eight issues.  Essentially, the Board denied the veteran's 
claim and the veteran was then notified of the Board's 
decision.  Upon reviewing the action of the Board, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims, hereinafter the Court.  

After reviewing the Board's decision, a brief provided by the 
veteran's attorney, and a brief submitted by the VA on behalf 
of the Secretary, the Court concluded that it would vacate in 
part and affirm in part the Board's October 2005 decision.  
The claim has since been returned to the Board for action in 
conjunction with the instructions given by the Court in its 
February 2008 Memorandum Decision.  

A review of the Court's Decision finds that the Court 
affirmed the Board's actions on the followings issues:  

1.  Entitlement to a compensable rating 
for residuals of hepatitis.

2.  Entitlement to an effective date 
prior to September 23, 1999, for the 
grant of a 40 percent rating for 
residuals of a shell fragment wound to 
the left thigh.

The Court also found that the veteran had abandoned his 
appeal with respect to these issues:

1.  Entitlement to an effective date 
prior to May 19, 1999, for the grant of 
service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date 
prior to May 19, 1999, for the grant of 
service connection for tinnitus.

3.  Entitlement to an effective date 
prior to September 23, 1999, for the 
separate grant of service connection for 
degenerative joint disease of the left 
knee.

Finally, with respect to the remaining five issues involving 
service connection, the Court concluded that the VA did not 
properly inform the veteran of what was necessary to 
substantiate his claim, what the VA would seek to obtain, and 
what the appellant was expected to provide with respect to 
his claim.  The Court further found that the VA did not 
properly inform the veteran how he could prevail on his 
secondary service connection claims.  As such, since the 
veteran was not provided with this information, the Court 
found that error had been committed and the Board's decision 
with respect to those five issues was vacated.  

Thus, keeping with instructions provided by the Court, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2007), to include the 
notice specified by in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)).  A copy of the letter sent 
should be included in the claims folder 
for review, and any information obtained 
as a result of this action should also be 
included in the claims folder.

In particular, the RO/AMC should inform 
the appellant of the type of evidence 
required from him to substantiate his 
claims.  The RO/AMC must tell the veteran 
the elements that must be shown in order 
to prevail on a claim for service 
connection and for service connection on 
a secondary basis.  The appellant should 
also be informed that the RO will assist 
him in obtaining identified evidence, 
should he require such assistance.  The 
veteran should additionally be informed 
of any information and evidence not of 
record that is necessary to substantiate 
his claims, to include secondary service 
connection, and about the information and 
evidence that VA will seek to provide.

The AMC/RO must specifically issue a 
letter to the veteran that provides in 
detail what the veteran must do in order 
to prevail on his claim for service 
connection on a secondary basis.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issues on 
appeal.  The RO is hereby notified that 
it should refer to VA Fast Letter 04-17, 
dated August 12, 2004, concerning 
secondary service connection and the 
information required in the VCAA letter.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The AMC/RO should review the claims folder and ensure that 
all of the foregoing development actions have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  38 
C.F.R. § 4.2 (2007); see also Stegall v. West, 11 Vet. App. 
268 (1998).

Thereafter, the RO should readjudicate the claims seeking 
entitlement to service connection for disabilities of eye, 
shoulder, forearm, facial bones, and ribs, to includes as 
secondary to the veteran's service-connected hepatitis.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



